In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00059-CR
         ______________________________


         DAVID CHARLES FITTS, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 114th Judicial District Court
                 Smith County, Texas
            Trial Court No. 114-2295-07




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

       David Charles Fitts appeals from his conviction for the offense of aggravated assault with

a deadly weapon.1 He was sentenced to twenty years' imprisonment and a fine of $10,000.00.

       Fitts' notice of appeal was filed March 19, 2008, and the clerk's record was filed March 31,

2008. The reporter's record was due June 19, 2008, and has not been filed. Fitts is not indigent.

Therefore, he is responsible for paying for, or making arrangements to pay for, preparation of the

appellate record. See TEX . R. APP . P. 35.3(a), (b).

       On July 18, 2008, we mailed a letter to Fitts' retained counsel, stating that, if we did not

receive information showing that Fitts was making a substantial and tangible effort to prosecute the

appeal by showing either a reasonable attempt to obtain a reporter's record or by filing a brief based

solely on the clerk's record within ten days of the letter, we would dismiss the appeal for want of

prosecution. Fitts has not contacted this Court. We have also contacted the court reporter and have

been informed that Fitts has not contacted her.




       1
        This case has been transferred to this Court as part of the Texas Supreme Court's docket
equalization program.

                                                   2
       Accordingly, we dismiss this appeal for want of prosecution. See TEX . R. APP . P. 42.4;

Rodriguez v. State, 970 S.W.2d 133 (Tex. App.—Amarillo 1998, pet. ref'd).




                                           Josh R. Morriss, III
                                           Chief Justice

Date Submitted:      August 14, 2008
Date Decided:        August 15, 2008

Do Not Publish




                                              3